     Case 2:20-cv-00645-DAD-BAM Document 54 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELISSA TURNER,                                   No. 2:20-cv-00645-DAD-BAM
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   C R BARD INCORPORATED, et al.,                    ACTION DUE TO PLAINTIFF’S FAILURE
                                                       TO PROSECUTE, FAILURE TO APPEAR,
15                      Defendants.                    AND FAILURE TO OBEY COURT ORDERS
16                                                     (Doc. No. 53)
17

18          Plaintiff Melissa Turner is proceeding pro se in this civil action against defendants C R

19   Bard Inc., and Bard Peripheral Vascular Inc. (Doc. No. 1.) This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 7, 2020, the assigned magistrate judge issued findings and

22   recommendations recommending that this action be dismissed with prejudice due to plaintiff’s

23   failure to prosecute, failure to appear, and failure to obey court orders. (Doc. No. 53.)

24   Specifically, plaintiff failed to appear at a scheduling conference set for July 22, 2020 and a status

25   hearing on November 4, 2020. (Id. at 2.) In addition, plaintiff failed to personally appear by

26   telephone for a conference on December 4, 2020 as ordered by the court “to show cause why

27   sanctions should not be imposed and/or this action should not be dismissed for her failure to

28   appear at the November 4, 2020 status conference.” (Id.) The pending findings and
                                                       1
     Case 2:20-cv-00645-DAD-BAM Document 54 Filed 02/03/21 Page 2 of 2


 1   recommendations were served on plaintiff and contained notice that any objections thereto were

 2   to be filed within fourteen (14) days after service. (Id. at 4.) To date, no objections have been

 3   filed and the time in which to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7          Accordingly:

 8          1.      The findings and recommendations issued on December 7, 2020 (Doc. No. 53) are

 9                  adopted in full;

10          2.      This action is dismissed with prejudice due to plaintiff’s failure to prosecute this

11                  action, failure to appear, and failure to obey court orders; and

12          3.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     February 2, 2021
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
